Exhibit 10.1

 



BROOKFIELD DTLA FUND OFFICE TRUST INVESTOR INC.

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
[Execution Date], by and between Brookfield DTLA Fund Office Trust Investor,
Inc., a Maryland corporation (the “Company”), and [Name of Indemnitee] (the
“Indemnitee”).

 

WHEREAS, it is essential that the Company be able to retain and attract as
directors and officers the most capable persons available;

 

WHEREAS, the Company’s bylaws (the “Bylaws”) permit it to enter into
indemnification arrangements and agreements;

 

WHEREAS, the Company desires to enter into this Agreement in order to induce the
Indemnitee to continue to serve as a director or officer of the Company; and

 

WHEREAS, the Indemnitee is relying upon the rights afforded under this Agreement
in continuing to serve as a director or officer of the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

 

Section 1.    Definitions. For purposes of this Agreement:

 

(a)    “Change in Control” means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, such a Change in Control shall be deemed to have occurred
if, after the Effective Date (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 15% or more of the combined voting power
of all of the Company’s then-outstanding securities entitled to vote generally
in the election of directors without the prior approval of at least two-thirds
of the members of the Board of Directors in office immediately prior to such
person’s attaining such percentage interest; (ii) the Company is a party to a
merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the members of the Board
of Directors then in office, as a consequence of which members of the Board of
Directors in office immediately prior to such transaction or event constitute
less than a majority of the Board of Directors thereafter; or (iii) at any time,
a majority of the members of the Board of Directors are not individuals (A) who
were directors as of the Effective Date or (B) whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by the affirmative vote of at least two-thirds of the directors then in office
who were directors as of the Effective Date or whose election or nomination for
election was previously so approved;

 

 

 

(b)    “Corporate Status” means the status of a person as a present or former
director, officer, employee or agent of the Company or as a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise that such person
is or was serving in such capacity at the request of the Company. As a
clarification and without limiting the circumstances in which the Indemnitee may
be serving at the request of the Company, service by the Indemnitee shall be
deemed to be at the request of the Company: (i) if the Indemnitee serves or
served as a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any corporation, partnership, limited liability
company, joint venture, trust or other enterprise (1) of which a majority of the
voting power or equity interest is owned directly or indirectly by the Company
or (2) the management of which is controlled directly or indirectly by the
Company, or (ii) if, as a result of the Indemnitee’s service to the Company or
any of its affiliated entities, the Indemnitee is subject to duties by, or
required to perform services for, an employee benefit plan or its participants
or beneficiaries, including as a deemed fiduciary thereof;

 

(c)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by the Indemnitee;

 

(d)    “Effective Date” means the date set forth in the first paragraph of this
Agreement;

 

(e)    “Expenses” means any and all reasonable and out-of-pocket attorneys’ fees
and costs, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, federal, state, local or foreign taxes
imposed on the Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties and any other
disbursements or expenses incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in or otherwise participating in a Proceeding. Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium for, security for and
other costs relating to any cost bond, supersedeas bond or other appeal bond or
its equivalent;

 

 

 

(f)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither is, nor in the past
five years has been, retained to represent: (i) the Company or the Indemnitee in
any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement or of other indemnitees under
similar indemnification agreements), or (ii) any other party to or participant
or witness in the Proceeding giving rise to a claim for indemnification or
advance of Expenses hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement; and

 

(g)    “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other proceeding, whether brought by or in the
right of the Company or otherwise and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative or investigative (formal
or informal) nature, including any appeal therefrom, except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and the Indemnitee or if it would have been covered by
the Prior Agreement. If the Indemnitee reasonably believes that a given
situation may lead to or culminate in the institution of a Proceeding, such
situation shall also be considered a Proceeding.

 

Section 2.    Services by the Indemnitee. In consideration of the Company’s
covenants and commitments hereunder, the Indemnitee agrees to serve as a
director or officer of the Company. However, this Agreement shall not impose any
independent obligation on the Indemnitee or the Company to continue the
Indemnitee’s service to the Company beyond any period otherwise required by law
or by other agreements or commitments of the parties, if any. This Agreement
shall not be deemed an employment contract between the Company (or any other
entity) and the Indemnitee.

 

Section 3.    General. The Company shall indemnify, and advance Expenses to, the
Indemnitee (a) as provided in this Agreement and (b) as otherwise to the maximum
extent permitted by Maryland law in effect on the Effective Date and as amended
from time to time; provided, however, that no change in Maryland law shall have
the effect of reducing the benefits available to the Indemnitee hereunder based
on Maryland law as in effect on the Effective Date. The rights of the Indemnitee
provided in this Section 3 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).

 

Section 4.    Standard for Indemnification. If, by reason of the Indemnitee’s
Corporate Status, the Indemnitee is, or is threatened to be, made a party to any
Proceeding, the Company shall indemnify the Indemnitee against all judgments,
penalties, fines and amounts paid in settlement and all Expenses actually and
reasonably incurred by the Indemnitee or on the Indemnitee’s behalf in
connection with any such Proceeding unless it is established by clear and
convincing evidence that (a) the act or omission of the Indemnitee was material
to the matter giving rise to the Proceeding and (i) was committed in bad faith
or (ii) was the result of active and deliberate dishonesty, (b) the Indemnitee
actually received an improper personal benefit in money, property or services or
(c) in the case of any criminal Proceeding, the Indemnitee had reasonable cause
to believe that the act or omission of the Indemnitee was unlawful.

 

 

 

Section 5.    Certain Limits on Indemnification. Notwithstanding any other
provision of this Agreement (other than Section 6), the Indemnitee shall not be
entitled to:

 

(a)    indemnification hereunder if the Proceeding was one by or in the right of
the Company and the Indemnitee is adjudged to be liable to the Company;

 

(b)    indemnification hereunder if the Indemnitee is adjudged to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to the Indemnitee, whether or not involving
action in the Indemnitee’s Corporate Status; or

 

(c)    indemnification or advance of Expenses hereunder if the Proceeding was
brought by the Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Company’s
charter (the “Charter”) or the Bylaws, a resolution of the Board of Directors or
an agreement approved by the Board of Directors to which the Company is a party
expressly provide otherwise.

 

Section 6.    Court-Ordered Indemnification. Notwithstanding any other provision
of this Agreement, a court of appropriate jurisdiction, upon application of the
Indemnitee and such notice as the court shall require, may order indemnification
of the Indemnitee by the Company in the following circumstances:

 

(a)    if such court determines that the Indemnitee is entitled to reimbursement
under Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in
which case the Indemnitee shall be entitled to recover the Expenses of securing
such reimbursement; or

 

(b)    if such court determines that the Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not the Indemnitee (i) has met the standards of conduct set forth in Section
2-418(b) of the MGCL or (ii) has been adjudged liable for receipt of an improper
personal benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses.

 

 

 

Section 7.    Indemnification for Expenses of an Indemnitee Who is Wholly or
Partially Successful. Notwithstanding any other provision of this Agreement, and
without limiting any such provision, to the extent that the Indemnitee was or
is, by reason of [his/her] Corporate Status, made a party to (or otherwise
becomes a participant in) any Proceeding and is successful, on the merits or
otherwise, in the defense of such Proceeding, the Indemnitee shall be
indemnified for all Expenses actually and reasonably incurred by the Indemnitee
or on the Indemnitee’s behalf in connection therewith. If the Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify the Indemnitee under this Section 7 for
all Expenses actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection with each such claim, issue or matter,
allocated on a reasonable and proportionate basis. For purposes of this Section
7, and without limitation, the termination of any claim, issue or matter in such
a Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

Section 8.    Advance of Expenses for the Indemnitee. If, by reason of the
Indemnitee’s Corporate Status, the Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Company shall, without requiring a preliminary
determination of the Indemnitee’s ultimate entitlement to indemnification
hereunder, advance all reasonable Expenses incurred by or on behalf of the
Indemnitee in connection with such Proceeding. Such advance or advances shall be
made within ten business days after the receipt by the Company of a statement or
statements requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding, and may be in the form of, in
the reasonable discretion of the Indemnitee (but without duplication) (a)
payment of such Expenses directly to third parties on behalf of the Indemnitee,
(b) advancement to the Indemnitee of funds in an amount sufficient to pay such
Expenses or (c) reimbursement to the Indemnitee for the Indemnitee’s payment of
such Expenses. Such statement or statements shall reasonably evidence the
Expenses incurred by the Indemnitee and shall include or be preceded or
accompanied by a written affirmation by the Indemnitee of the Indemnitee’s good
faith belief that the standard of conduct necessary for indemnification by the
Company as authorized by law and by this Agreement has been met and a written
undertaking by or on behalf of the Indemnitee, in substantially the form
attached hereto as Exhibit A or in such form as may be required under applicable
law as in effect at the time of the execution thereof, to reimburse the portion
of any Expenses advanced to the Indemnitee relating to claims, issues or matters
in the Proceeding as to which it shall ultimately be established, by clear and
convincing evidence, that the standard of conduct has not been met by the
Indemnitee and which have not been successfully resolved as described in Section
7 of this Agreement. To the extent that Expenses advanced to the Indemnitee do
not relate to a specific claim, issue or matter in the Proceeding, such Expenses
shall be allocated on a reasonable and proportionate basis. The undertaking
required by this Section 8 shall be an unlimited general obligation by or on
behalf of the Indemnitee and shall be accepted without reference to the
Indemnitee’s financial ability to repay such advanced Expenses and without any
requirement to post security therefor.

 

 

 

Section 9.    Indemnification and Advance of Expenses as a Witness or Other
Participant. Notwithstanding any other provision of this Agreement, to the
extent that the Indemnitee is or may be, by reason of the Indemnitee’s Corporate
Status, made a witness or otherwise asked to participate in any Proceeding,
whether instituted by the Company or any other party, and to which the
Indemnitee is not a party, the Indemnitee shall be advanced all reasonable
Expenses and indemnified against all Expenses actually and reasonably incurred
by the Indemnitee or on the Indemnitee’s behalf in connection therewith within
ten business days after the receipt by the Company of a statement or statements
requesting any such advance or indemnification from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by the Indemnitee.

 

Section 10.    Procedure for Determination of Entitlement to Indemnification.

 

(a)    To obtain indemnification under this Agreement, the Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification. The Indemnitee may submit one or more such
requests from time to time and at such time(s) as the Indemnitee deems
appropriate in the Indemnitee’s sole discretion. The officer of the Company
receiving any such request from the Indemnitee shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that the Indemnitee has requested indemnification.

 

(b)    Upon written request by the Indemnitee for indemnification pursuant to
Section 10(a) above, a determination, if required by applicable law, with
respect to the Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel, in a written opinion to the Board of Directors, a copy of which shall
be delivered to the Indemnitee, which Independent Counsel shall be selected by
the Indemnitee and approved by the Board of Directors in accordance with Section
2-418(e)(2)(ii) of the MGCL, which approval shall not be unreasonably withheld;
or (ii) if a Change in Control shall not have occurred, (A) by the Board of
Directors by a majority vote of a quorum consisting of Disinterested Directors
or, if such a quorum cannot be obtained, then by a majority vote of a duly
authorized committee of the Board of Directors consisting solely of one or more
Disinterested Directors, (B) if Independent Counsel has been selected by the
Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL and
approved by the Indemnitee, which approval shall not be unreasonably withheld,
by Independent Counsel, in a written opinion to the Board of Directors, a copy
of which shall be delivered to the Indemnitee or (C) if so directed by a
majority of the members of the Board of Directors, by the stockholders of the
Company. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within ten business
days after such determination. The Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to the Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination in
the discretion of the Board of Directors or Independent Counsel if retained
pursuant to clause (ii)(B) of this Section 10(b). Any Expenses incurred by the
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Company shall
indemnify and hold the Indemnitee harmless therefrom.

 

 

 

(c)    The Company shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.

 

Section 11.    Presumptions and Effect of Certain Proceedings.

 

(a)    In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making of any determination contrary to that presumption.

 

(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, does not create a presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

(c)    The knowledge and/or actions, or failure to act, of any other director,
officer, employee or agent of the Company or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise shall not be
imputed to the Indemnitee for purposes of determining any other right to
indemnification under this Agreement.

 

 

 

Section 12.    Remedies of the Indemnitee.

 

(a)    If (i) a determination is made pursuant to Section 10(b) of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance of Expenses is not timely made pursuant to Sections 8 or
9 of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 10(b) of this Agreement within 60 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 7 or 9 of this Agreement within
ten business days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to any other section of this Agreement
or the Charter or Bylaws is not made within ten business days after a
determination has been made that the Indemnitee is entitled to indemnification,
the Indemnitee shall be entitled to an adjudication in an appropriate court
located in the State of Maryland of the Indemnitee’s entitlement to such
indemnification or advance of Expenses. Alternatively, the Indemnitee, at the
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Indemnitee shall commence a proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which the Indemnitee first has the right to commence such proceeding pursuant to
this Section 12(a); provided, however, that the foregoing clause shall not apply
to a proceeding brought by the Indemnitee to enforce [his/her] rights under
Section 7 of this Agreement. Except as set forth herein, the provisions of
Maryland law (without regard to its conflicts of laws rules) shall apply to any
such arbitration. The Company shall not oppose the Indemnitee’s right to seek
any such adjudication or award in arbitration.

 

(b)    In any judicial proceeding or arbitration commenced pursuant to this
Section 12, the Indemnitee shall be presumed to be entitled to indemnification
or advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If the Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12, the
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to the Indemnitee’s entitlement to indemnification (as to which all
rights of appeal have been exhausted or lapsed). The Company shall, to the
fullest extent not prohibited by law, be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 12 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

 

(c)    If a determination shall have been made pursuant to Section 10(b) of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent a misstatement by the Indemnitee
of a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification.

 

 

 

(d)    In the event that the Indemnitee is successful in seeking, pursuant to
this Section 12, a judicial adjudication of or an award in arbitration to
enforce the Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, the Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company for, any and all Expenses actually and
reasonably incurred by [him/her] in such judicial adjudication or arbitration.
If it shall be determined in such judicial adjudication or arbitration that the
Indemnitee is entitled to receive part but not all of the indemnification or
advance of Expenses sought, the Expenses incurred by the Indemnitee in
connection with such judicial adjudication or arbitration shall be appropriately
prorated.

 

(e)    Interest shall be paid by the Company to the Indemnitee at the maximum
rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland for amounts which the
Company pays or is obligated to pay for the period (i) commencing with either
the tenth day after the date on which the Company was requested to advance
Expenses in accordance with Sections 8 or 9 of this Agreement or the 60th day
after the date on which the Company was requested to make the determination of
entitlement to indemnification under Section 10(b) of this Agreement, as
applicable, and (ii) ending on the date such payment is made to the Indemnitee
by the Company.

 

Section 13.    Defense of the Underlying Proceeding.

 

(a)    The Indemnitee shall notify the Company promptly in writing upon being
served with any summons, citation, subpoena, complaint, indictment, request or
other document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify the Indemnitee from the right, or otherwise affect in any manner any
right of the Indemnitee, to indemnification or the advance of Expenses under
this Agreement unless the Company’s ability to defend in such Proceeding or to
obtain proceeds under any insurance policy is materially and adversely
prejudiced thereby, and then only to the extent the Company is thereby actually
so prejudiced.

 

(b)    Subject to the provisions of the last sentence of this Section 13(b) and
of Section 13(c) below, the Company shall have the right to defend the
Indemnitee in any Proceeding which may give rise to indemnification hereunder;
provided, however, that the Company shall notify the Indemnitee of any such
decision to defend within 15 calendar days following receipt of notice of any
such Proceeding under Section 13(a) above. The Company shall not, without the
prior written consent of the Indemnitee, which shall not be unreasonably
withheld or delayed, consent to the entry of any judgment against the Indemnitee
or enter into any settlement or compromise which (i) includes an admission of
fault of the Indemnitee, (ii) does not include, as an unconditional term
thereof, the full release of the Indemnitee from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to the Indemnitee or (iii) would impose any Expense, judgment,
fine, penalty or limitation on the Indemnitee. This Section 13(b) shall not
apply to a Proceeding brought by the Indemnitee under Section 12 of this
Agreement.

 

 

 

(c)    Notwithstanding the provisions of Section 13(b) above, if in a Proceeding
to which the Indemnitee is a party by reason of the Indemnitee’s Corporate
Status, (i) the Indemnitee reasonably concludes, based upon an opinion of
counsel approved by the Company, which approval shall not be unreasonably
withheld, that the Indemnitee may have separate defenses or counterclaims to
assert with respect to any issue which may not be consistent with other
defendants in such Proceeding, (ii) the Indemnitee reasonably concludes, based
upon an opinion of counsel approved by the Company, which approval shall not be
unreasonably withheld, that an actual or apparent conflict of interest or
potential conflict of interest exists between the Indemnitee and the Company, or
(iii) if the Company fails to assume the defense of such Proceeding in a timely
manner, the Indemnitee shall be entitled to be represented by separate legal
counsel of the Indemnitee’s choice, subject to the prior approval of the
Company, which approval shall not be unreasonably withheld, at the expense of
the Company. In addition, if the Company fails to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any Proceeding to deny or to recover from the Indemnitee the benefits
intended to be provided to the Indemnitee hereunder, the Indemnitee shall have
the right to retain counsel of the Indemnitee’s choice, subject to the prior
approval of the Company, which approval shall not be unreasonably withheld, at
the expense of the Company (subject to Section 12(d) of this Agreement), to
represent the Indemnitee in connection with any such matter.

 

Section 14.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Indemnitee as follows:

 

(a) Authority. The Company has all necessary corporate power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Company.

 

 

 

(b) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally or general equitable principles, and
to the extent limited by applicable federal or state securities laws.

 

Section 15.    Insurance.

 

(a)    The Company will use its reasonable best efforts to acquire directors and
officers liability insurance, on terms and conditions deemed appropriate by the
Board of Directors, with the advice of counsel, covering the Indemnitee or any
claim made against the Indemnitee by reason of [his/her] Corporate Status and
covering the Company for any indemnification or advance of Expenses made by the
Company to the Indemnitee for any claims made against the Indemnitee by reason
of [his/her] Corporate Status. In the event of a Change in Control, the Company
shall maintain in force, any and all directors and officers liability insurance
policies that were maintained by the Company immediately prior to the Change in
Control for a period of six years with the insurance carrier or carriers and
through the insurance broker in place at the time of the Change in Control;
provided, however, (i) if the carriers will not offer the same policy and an
expiring policy needs to be replaced, a policy substantially comparable in scope
and amount shall be obtained and (ii) if any replacement insurance carrier is
necessary to obtain a policy substantially comparable in scope and amount, such
insurance carrier shall have an AM Best rating that is the same or better than
the AM Best rating of existing insurance carrier; provided, further, however, in
no event shall the Company be required to expend in the aggregate in excess of
300% of the annual premium or premiums paid by the Company for directors and
officers liability insurance in effect on the date of the Change in Control. In
the event that 300% of the annual premium paid by the Company for such existing
directors and officers liability insurance is insufficient for such coverage,
the Company shall spend up to that amount to purchase such lesser coverage as
may be obtained with such amount.

 

(b)    Without in any way limiting any other obligation under this Agreement,
the Company shall indemnify the Indemnitee for any payment by the Indemnitee
arising out of the amount of any deductible or retention and the amount of any
excess of the aggregate of all judgments, penalties, fines, settlements and
Expenses incurred by the Indemnitee in connection with a Proceeding over the
coverage of any insurance referred to in the previous sentence. The purchase,
establishment and maintenance of any such insurance shall not in any way limit
or affect the rights or obligations of the Company or the Indemnitee under this
Agreement except as expressly provided herein, and the execution and delivery of
this Agreement by the Company and the Indemnitee shall not in any way limit or
affect the rights or obligations of the Company under any such insurance
policies. If, at the time the Company receives notice from any source of a
Proceeding to which the Indemnitee is a party or a participant (as a witness or
otherwise), the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.

 

 

 

Section 16.    Fees and Expenses. During the term of the Indemnitee’s service as
a director or officer, the Company shall promptly reimburse the Indemnitee for
all expenses incurred by [him/her] in connection with [his/her] service as a
director or officer or member of any board committee or otherwise in connection
with the Company’s business.

 

Section 17.    Non-Exclusivity; Survival of Rights; Subrogation.

 

(a)    The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Charter or
Bylaws, a resolution of the stockholders entitled to vote generally in the
election of directors or of the Board of Directors, an agreement or otherwise.
Unless consented to in writing by the Indemnitee, no amendment, alteration or
repeal of this Agreement or of any provision hereof shall limit or restrict any
right of the Indemnitee under this Agreement in respect of any action taken or
omitted by the Indemnitee in [his/her] Corporate Status prior to such amendment,
alteration or repeal, regardless of whether a claim with respect to such action
or inaction is raised prior or subsequent to such amendment, alteration or
repeal. No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right or remedy shall be cumulative and
in addition to every other right or remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion of any right or remedy
hereunder, or otherwise, shall not prohibit the concurrent assertion or
employment of any other right or remedy.

 

(b)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

Section 18.    Coordination of Payments. The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable or payable
or reimbursable as Expenses hereunder, if and to the extent that the Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

 

Section 19.    Contribution. If the indemnification provided in this Agreement
is unavailable in whole or in part and may not be paid to the Indemnitee for any
reason, other than for failure to satisfy the standard of conduct set forth in
Section 4 or due to the provisions of Section 5, then, with respect to any
Proceeding in which the Company is jointly liable with the Indemnitee (or would
be if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless the
Indemnitee, shall pay, in the first instance, the entire amount incurred by the
Indemnitee, whether for Expenses, judgments, penalties, and/or amounts paid or
to be paid in settlement, in connection with any Proceeding without requiring
the Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against the
Indemnitee.

 

 

 

Section 20.    Reports to Stockholders. To the extent required by the MGCL, the
Company shall report in writing to its stockholders the payment of any amounts
for indemnification of, or advance of Expenses to, the Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

 

Section 21.    Duration of Agreement; Binding Effect.

 

(a)    This Agreement shall continue until and terminate on the later of (i) the
date that the Indemnitee shall have ceased to serve as a director, officer,
employee or agent of the Company or as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that the Indemnitee is no longer subject to any
actual or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by the Indemnitee pursuant to Section 12 of this
Agreement).

 

(b)    The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Company, and shall inure to the benefit of the Indemnitee and
the Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators
and other legal representatives.

 

 

 

(c)    The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

(d)    The Company and the Indemnitee agree that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause the Indemnitee
irreparable harm. Accordingly, the parties hereto agree that the Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, the Indemnitee
shall not be precluded from seeking or obtaining any other relief to which the
Indemnitee may be entitled. The Indemnitee shall further be entitled to such
specific performance and injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of posting bonds or other undertakings in connection therewith. The Company
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of the Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.

 

Section 22.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 23.    Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

 

 

Section 24.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

Section 25.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, on the day of such delivery, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

 

(a)    If to the Indemnitee, to the address set forth on the signature page
hereto.

 

(b)    If to the Company, to:

 

Brookfield DTLA Fund Office Trust Investor, Inc.

 

250 Vesey Street, 15th Floor

 

New York, New York 10281

 

Attn: [GENERAL COUNSEL]

 

or to such other address as may have been furnished in writing to the Indemnitee
by the Company or to the Company by the Indemnitee, as the case may be.

 

Section 26.    Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Maryland, without
regard to its conflicts of laws rules.

 

Section 27.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Brookfield DTLA Fund Office Trust Investor, Inc.

 

 

 

By: ________________________________

Name:    

Title:    

 



 

INDEMNITEE

 

 

 



____________________________________

 

Name:

Address:    

 

 

 

 

 

EXHIBIT A

 

AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

 

To: The Board of Directors of Brookfield DTLA Fund Office Trust Investor, Inc.

 



Re: Affirmation and Undertaking

 



Ladies and Gentlemen:

 



This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement, dated as of [Execution Date], by and between
Brookfield DTLA Fund Office Trust Investor, Inc., a Maryland corporation (the
“Company”), and the undersigned Indemnitee (the “Indemnification Agreement”),
pursuant to which I am entitled to an advance of Expenses in connection with
[Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
faith belief that at all times, insofar as I was involved as a director or
officer of the Company, in any of the facts or events giving rise to the
Proceeding, I (1) did not act with bad faith or active or deliberate dishonesty,
(2) did not receive any improper personal benefit in money, property or services
and (3) in the case of any criminal proceeding, had no reasonable cause to
believe that any act or omission by me was unlawful.

 

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related Expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established.

 

 

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
_____ day of _______________, 20____.

 

 

 

 

 

_____________________________

 

Name:

 

 

 

 

 

 

